Third District Court of Appeal
                               State of Florida

                         Opinion filed January 13, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1410
                         Lower Tribunal No. 03-35081
                            ________________


                         Christopher Troy Myles,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Ellen Sue Venzer, Judge.

     Christopher Troy Myles, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, SCALES and HENDON, JJ.

     PER CURIAM.

     Affirmed.